Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on April 21st, 2022 has been considered by the examiner. 

Allowable Subject Matter
Claims 1-4 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although the prior art of record teaches an ophthalmic article comprising a first layer made of photochromic cellulose triacetate and a second layer made of polyamide, the first layer proximate to the field of vision, the second layer proximate to the user, and the second layer comprising first and second sublayers, 
the prior art fails to teach or fairly suggest alone or in combination the following:
“wherein the sublayer which is closer to the eye of the user is a non-tinted crystal sublayer; and - wherein the sublayer which is further from the eye of the user is tinted by a pigment or a colorant”.
The reasons for allowance are also set forth in the Applicant’s Remarks, (Page 6, Par. 1) submitted April 25th, 2022.
Claims 2-4 and 9-13 are allowed for their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        29 June 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872